            Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 1 of 32



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 MARTIN JOHNSON, Individually and on              )
 Behalf of All Others Similarly Situated,         )
                                                  )
                        Plaintiff,                )
                                                  )    Case No. 1:20-cv-02847
         v.                                       )
                                                  )    CLASS ACTION COMPLAINT FOR
 PROGENICS PHARMACEUTICALS,                       )    VIOLATIONS OF SECTIONS 14(a) AND
 INC., ERIC J. ENDE, BRADLEY L.                   )    20(a) OF THE SECURITIES
 CAMPBELL, DAVID W. MIMS, KAREN                   )    EXCHANGE ACT OF 1934
 JEAN FERRANTE, ANN L.                            )
 MACDOUGALL, GÉRARD BER and                       )    JURY TRIAL DEMANDED
 HEINZ MÄUSLI,                                    )
                                                  )
                        Defendants.               )
                                                  )


       Plaintiff Martin Johnson (“Plaintiff”), by his undersigned attorneys, alleges upon personal

knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                     NATURE OF THE ACTION

       1.       This action is brought as a class action by Plaintiff on behalf of himself and the

other public holders of the common stock of Progenics Pharmaceuticals, Inc. (“Progenics” or the

“Company”) against the Company and the members of the Company’s board of directors

(collectively, the “Board” or “Individual Defendants” and, together with Progenics, the

“Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. § 240.14a-9,

and Regulation G, 17 C.F.R. § 244.100, in connection with the proposed merger (the “Proposed

Transaction”) between Progenics and Lantheus Holdings, Inc. (“Lantheus”).

       2.       On October 1, 2019, the Company entered into the original agreement and plan of

merger (“Original Merger Agreement”), pursuant to which the Company’s shareholders would




                                                 -1-
            Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 2 of 32




receive 0.2502 of a share of Lantheus common stock for each share of Progenics stock they own

(the “Original Merger Consideration”). Upon completion of the merger, Progenics shareholders

would own approximately 35% and Lantheus shareholders would own approximately 65% of the

common stock outstanding in the combined company.

       3.       On February 20, 2020, the Board caused the Company to enter into a revised

agreement and plan of merger (the “Merger Agreement”), pursuant to which the Company’s

shareholders will receive 0.31 of a share of Lantheus common stock for each share of Progenics

common stock they own, and a contingent value right (“CVR”) that will entitle its holder to receive

the a pro rata share of aggregate cash payments equal to 40% of U.S. net sales generated by PyLTM

(18F-DCFPyL) in calendar years 2022 and 2023 in excess of $100 million and $150 million,

respectively. Upon completion of the merger, Progenics shareholders will own approximately 40%

and Lantheus shareholders will own approximately 60% of the common stock outstanding in the

combined company.

       4.       On November 12, 2019, in order to convince Progenics shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading Form S-4 Registration Statement (the “S-4”) with the Securities and Exchange

Commission (“SEC”), in violation of Sections 14(a) and 20(a) of the Exchange Act. The

materially incomplete and misleading S-4 violated both Regulation G (17 C.F.R. § 244.100) and

SEC Rule 14a-9 (17 C.F.R. § 240.14a-9), each of which constitutes a violation of Sections 14(a)

and 20(a) of the Exchange Act. On March 16, 2020, following the execution of the new Merger

Agreement, the Board authorized the filing of a materially incomplete and misleading Form S-4/A

Registration Statement (the “S-4/A”) with the SEC that did not correct any of the violations present

in the S-4. On March 19, 2020, the Board authorized the filing of a Form 424B3 Joint Proxy




                                               -2-
            Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 3 of 32




Statement/Prospectus that still did not correct the materially incomplete and misleading nature of

the S-4. The Board has scheduled a special shareholder meeting on June 16, 2020 to vote on the

Proposed Transaction.

       5.       While touting the fairness of the Merger Consideration to the Company’s

shareholders in the S-4/A, Defendants have failed to disclose certain material information that is

necessary for shareholders to properly assess the fairness of the Proposed Transaction, thereby

violating SEC rules and regulations and rendering certain statements in the S-4/A materially

incomplete and misleading.

       6.       In particular, the S-4/A contains materially incomplete and misleading information

concerning: (i) the financial projections for the Company that were prepared by the Company and

relied on by Defendants in recommending that Progenics shareholders vote in favor of the

Proposed Transaction; and (ii) the summary of certain valuation analyses conducted by Progenics’

financial advisor, BofA Securities Inc. (“BofA”) in support of its opinion that the Merger

Consideration is fair to shareholders, on which the Board relied.

       7.       It is imperative that the material information that has been omitted from the S-4/A

is disclosed prior to the forthcoming vote to allow the Company’s shareholders to make an

informed decision regarding the Proposed Transaction.

       8.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’

violation of: (i) Regulation G (17 C.F.R. § 244.100); and (ii) Rule 14a-9 (17 C.F.R. § 240.14a-9).

Plaintiff seeks to enjoin Defendants from holding the shareholder vote on the Proposed Transaction

and taking any steps to consummate the Proposed Transaction unless, and until, the material

information discussed below is disclosed to Progenics shareholders sufficiently in advance of the




                                                 -3-
             Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 4 of 32




vote on the Proposed Transaction or, in the event the Proposed Transaction is consummated, to

recover damages resulting from Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        9.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        10.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        11.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Progenics maintains its principal executive

offices in this District.

                                              PARTIES

        12.      Plaintiff is, and at all relevant times has been, a holder of Progenics common stock.

        13.      Defendant Progenics is incorporated in Delaware and maintains its principal

executive offices at One World Trade Center, 47th Floor, New York, NY 10007. The Company’s

common stock trades on the NASDAQ under the ticker symbol “PGNX.”

        14.      Individual Defendant Eric J. Ende has been a director of Progenics since November

2019.

        15.      Individual Defendant Bradley L. Campbell has been a director of Progenics since

June 2016.




                                                 -4-
          Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 5 of 32




        16.     Individual Defendant David W. Mims has been a director of Progenics since

November 2019.

        17.     Individual Defendant Karen Jean Ferrante has been a director of Progenics since

January 2014.

        18.     Individual Defendant Ann L. MacDougall has been a director of Progenics since

November 2019.

        19.     Individual Defendant Gérard Ber has been a director of Progenics since November

2019.

        20.     Individual Defendant Heinz Mäusli has been a director of Progenics since

November 2019.

        21.     The Individual Defendants referred to in paragraphs 14-20 are collectively referred

to herein as the “Individual Defendants” and/or the “Board.”

                               CLASS ACTION ALLEGATIONS

        22.     Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of himself

and the other public shareholders of Progenics (the “Class”). Excluded from the Class are

Defendants herein and any person, firm, trust, corporation, or other entity related to or affiliated

with any Defendant.

        23.     This action is properly maintainable as a class action because:

                a.     The Class is so numerous that joinder of all members is impracticable. As

        of March 13, 2020, there were approximately 87,000,000 shares of Progenics common

        stock outstanding, held by hundreds of individuals and entities scattered throughout the

        country. The actual number of public shareholders of Progenics will be ascertained

        through discovery;




                                                 -5-
  Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 6 of 32




        b.      There are questions of law and fact that are common to the Class that

predominate over any questions affecting only individual members, including the

following:

                i)        whether Defendants disclosed material information that includes

                          non-GAAP financial measures without providing a reconciliation of

                          the same non-GAAP financial measures to their most directly

                          comparable GAAP equivalent in violation of Section 14(a) of the

                          Exchange Act;

                ii)       whether Defendants have misrepresented or omitted material

                          information concerning the Proposed Transaction in the S-4/A in

                          violation of Section 14(a) of the Exchange Act;

                iii)      whether the Individual Defendants have violated Section 20(a) of

                          the Exchange Act; and

                iv)       whether Plaintiff and other members of the Class will suffer

                          irreparable harm if compelled to vote their shares regarding the

                          Proposed Transaction based on the materially incomplete and

                          misleading S-4/A.

        c.      Plaintiff is an adequate representative of the Class, has retained competent

counsel experienced in litigation of this nature, and will fairly and adequately protect the

interests of the Class;

        d.      Plaintiff’s claims are typical of the claims of the other members of the Class

and Plaintiff does not have any interests adverse to the Class;




                                          -6-
          Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 7 of 32




               e.      The prosecution of separate actions by individual members of the Class

       would create a risk of inconsistent or varying adjudications with respect to individual

       members of the Class, which would establish incompatible standards of conduct for the

       party opposing the Class;

               f.      Defendants have acted on grounds generally applicable to the Class with

       respect to the matters complained of herein, thereby making appropriate the relief sought

       herein with respect to the Class as a whole; and

               g.      A class action is superior to other available methods for fairly and

       efficiently adjudicating the controversy.

                               SUBSTANTIVE ALLEGATIONS

I.     The Proposed Transaction

       24.     Progenics is an oncology company focused on the development and

commercialization of targeted medicines and artificial intelligence to find, fight and follow cancer.

The Company’s pipeline includes therapeutic agents designed to precisely target cancer and

prostate-specific membrane antigen targeted imaging agents for prostate cancer.

       25.     On February 20, 2020, Progenics and Lantheus issued a joint press release

announcing the new Merger Agreement, which states in pertinent part:

       NORTH BILLERICA, Mass. & NEW YORK--(BUSINESS WIRE)--Lantheus
       Holdings, Inc. (NASDAQ: LNTH) (“Lantheus”), parent company of Lantheus
       Medical Imaging, Inc. (“LMI”), a leader in the development, manufacture and
       commercialization of innovative diagnostic imaging agents and products, and
       Progenics Pharmaceuticals, Inc. (NASDAQ: PGNX) (“Progenics”), an oncology
       company developing innovative medicines and artificial intelligence to find, fight
       and follow cancer, today announced that they have entered into an Amended and
       Restated Agreement and Plan of Merger (the “Amended Agreement”) which
       amends the previously announced definitive Agreement and Plan of Merger dated
       as of October 1, 2019 (the “Original Agreement”). The Amended Agreement has
       been unanimously approved by the Boards of Directors of both companies.




                                                -7-
  Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 8 of 32




Under the terms of the Amended Agreement, Lantheus will acquire all of the issued
and outstanding shares of Progenics common stock at a fixed exchange ratio
whereby Progenics stockholders will receive, for each share of Progenics stock held
at the time of the closing of the merger, 0.31 of a share of Lantheus common stock,
increased from 0.2502 under the Original Agreement, together with a non-tradeable
contingent value right (“CVR”). The CVR is payable in two separate cash payments
if PyLTM (18F-DCFPyL), Progenics’ prostate-specific membrane antigen targeted
imaging agent designed to visualize prostate cancer currently in late stage clinical
development (“PyL”), exceeds net sales thresholds of $100 million in 2022 and
$150 million in 2023. As a result of the increase in the exchange ratio, following
the completion of the merger, former Progenics stockholders’ aggregate ownership
stake will increase to approximately 40% of the combined company from
approximately 35% under the terms set forth in the Original Agreement.

Mary Anne Heino, President and Chief Executive Officer of Lantheus, said, "After
continued integration planning with Progenics and close collaboration with
Progenics’ reconstituted Board of Directors, we are even more excited about the
potential value we can unlock by combining our two businesses. We remain
confident that together, we will create a platform that leverages Lantheus’ long-
standing expertise in complex manufacturing, supply chain and commercial
excellence, with Progenics’ three leading FDA approved products, clinical pipeline
and development capabilities. Our team enthusiastically shares the view of
Progenics stockholders in the long-term growth potential of the Progenics product
portfolio and, with our complementary strengths, our combined company will be
better able to serve patients and healthcare professionals across the continuum of
critical diagnosis and care. We are also pleased with the progress the two companies
have made toward closing throughout our discussions.”

Gérard Ber, Ph.D. and Mr. Heinz Mäusli, two members of Progenics’ reconstituted
Board, will join the Lantheus Board upon closing. Lantheus will reduce its current
ten member Board to nine members at its 2020 stockholders meeting, or sooner if
this transaction closes before then. Lantheus will further reduce its Board to eight
members at its 2021 stockholders meeting. As previously announced, the combined
company will be led by Lantheus Chief Executive Officer Mary Anne Heino, who
will be supported by Chief Financial Officer Robert J. Marshall Jr., CFA, and Chief
Operations Officer John Bolla.

Brian Markison, Chairman of the Board of Lantheus, said, “We are excited about
the additions of Dr. Ber and Mr. Mäusli to our board. Both Dr. Ber and Mr. Mäusli
add experience in radiopharmaceuticals with deep manufacturing, operating,
finance and compliance experience.”

Ann MacDougall, Interim Chair of Progenics’ Board, said, “We have been pleased
to work with Lantheus on the amended merger agreement. The Progenics’ Board
has unanimously determined that the combination with Lantheus under the updated
terms is in the best interest of our stockholders. The merger creates a stronger



                                       -8-
  Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 9 of 32




combined platform that offers an innovative and diversified diagnostic and
therapeutics portfolio while ensuring stockholders the opportunity to participate in
the future potential upside through enhanced ownership and the CVRs. The
reconstituted Progenics Board, assisted by independent financial and legal advisors,
has evaluated the business prospects and operations of Progenics as a stand-alone
business as well as the value of the Progenics interest in the combined company
under the revised terms in the merger transaction, and have concluded that the
combination is the better path forward. We are also pleased to have our directors,
Dr. Gérard Ber and Mr. Heinz Mäusli, join the Board of the combined company to
enhance its prospects for future success."

David Mims, Interim CEO of Progenics, added, “We believe the combination will
add significant value to both companies’ stockholders, especially in light of the
recent positive results we achieved with our PyL Phase 3 CONDOR trial and our
product pipeline and research and development capabilities.”

Lantheus’ Strategic Plan for Progenics

As previously announced on November 7, 2019, Lantheus provided a strategic plan
that provides stockholders of both companies with a clear and thoughtful strategy
in which Lantheus will leverage its existing infrastructure and long-standing
expertise to deliver on the promise of Progenics’ product portfolio and maximize
value for all stockholders. The Lantheus team remains confident in the combination
with Progenics as Lantheus has a clear track record of creating significant
stockholder value, built on in-house operational excellence, commercial expertise,
financial discipline and robust corporate governance.

In addition, through its extensive due diligence process and continued discussions
with the Progenics Board, Lantheus has identified actions and investments in 2020
that will help enhance the progress of AZEDRA and the PyL and 1095 programs.
Lantheus remains well-positioned to ensure that the Progenics portfolio has the
benefit of access to cost-effective capital, manufacturing capabilities, logistical
support and personnel resources to succeed.

With a focus on commercial, operational and clinical enhancements under the
management of its proven team, Lantheus’ strategic plan represents the highest
value, most certain and expedient path forward to drive significant, long-term value
for stockholders of both Progenics and Lantheus.

Strong Financial Rationale

As a result of the recently reported positive top line results from the PyL Phase 3
CONDOR trial and ongoing integration planning, Lantheus believes this
combination can generate double digit revenue growth, as well as drive margin
expansion through the previously disclosed 2023 planning horizon. Accordingly,
Lantheus continues to believe it can achieve adjusted EPS accretion in the third



                                       -9-
 Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 10 of 32




year following the close of the transaction.

Additional Transaction Details

Lantheus has also agreed to make available to Progenics up to $10 million of bridge
financing on terms mutually agreed upon by the parties. The merger transaction is
expected to close early in the second quarter of 2020, subject to approval by
Lantheus and Progenics stockholders and satisfaction of other customary closing
conditions.

Upon completion of the acquisition, the combined company will continue to be
headquartered in North Billerica, Massachusetts and will trade on the NASDAQ
under the ticker symbol: LNTH.

Advisors

SVB Leerink LLC is acting as financial advisor and White & Case LLP is acting
as legal counsel to Lantheus. Progenics engaged BofA Securities, Inc. as financial
advisor and previously engaged Jefferies LLC as existing lead financial advisor.
Covington & Burling LLP and Mayer Brown LLP serve as independent legal
advisors to Progenics.

Lantheus’ comprehensive strategic plan, along with additional documents related
to its proposed acquisition of Progenics, can be viewed at
www.lantheusprogenics.transactionannouncement.com/, and can also be viewed
on the SEC’s website at www.sec.gov.

About Lantheus Holdings, Inc. and Lantheus Medical Imaging, Inc.

Lantheus Holdings, Inc. is the parent company of LMI, a global leader in the
development, manufacture and commercialization of innovative diagnostic
imaging agents and products. LMI provides a broad portfolio of products, including
the echocardiography contrast agent DEFINITY® Vial for (Perflutren Lipid
Microsphere) Injectable Suspension and TechneLite® (Technetium Tc99m
Generator), a technetium-based generator that provides the essential medical
isotope used in nuclear medicine procedures. The Company is headquartered in
North Billerica, Massachusetts with offices in Puerto Rico and Canada. For more
information, visit www.lantheus.com.

About Progenics

Progenics is an oncology company focused on the development and
commercialization of innovative targeted medicines and artificial intelligence to
find, fight and follow cancer, including: therapeutic agents designed to treat cancer
(AZEDRA®, 1095, and PSMA TTC); prostate-specific membrane antigen
(“PSMA”) targeted imaging agents for prostate cancer (PyL™ and 1404); and



                                       - 10 -
          Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 11 of 32




        imaging analysis technology (aBSI and PSMA AI). Progenics has three commercial
        products, AZEDRA, for the treatment of patients with unresectable, locally
        advanced or metastatic pheochromocytoma or paraganglioma (rare neuroendocrine
        tumors of neural crest origin) who require systemic anticancer therapy; and oral
        and subcutaneous formulations of RELISTOR® (methylnaltrexone bromide) for
        the treatment of opioid-induced constipation, which are partnered with Bausch
        Health Companies Inc.

        26.     Progenics is well-positioned for financial growth and the Merger Consideration

fails to adequately compensate the Company’s shareholders. It is imperative that Defendants

disclose the material information they have omitted from the S-4/A, discussed in detail below, so

that the Company’s shareholders can properly assess the fairness of the Merger Consideration for

themselves and make an informed decision concerning whether or not to vote in favor of the

Proposed Transaction.

        27.     If the false and/or misleading S-4/A is not remedied and the Proposed Transaction

is consummated, Defendants will directly and proximately have caused damages and actual

economic loss (i.e. the difference between the value to be received as a result of the Proposed

Transaction and the true value of their shares prior to the merger), in an amount to be determined

at trial, to Plaintiff and the Class.

II.     The Materially Incomplete and Misleading S-4/A

        28.     On November 12, 2019, Defendants caused the S-4 to be filed with the SEC in

connection with the Proposed Transaction. The S-4 solicits the Company’s shareholders to vote

in favor of the Proposed Transaction. Defendants were obligated to carefully review the S-4 before

it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the S-4 misrepresents and/or

omits material information that is necessary for the Company’s shareholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act. On March 16, 2020, following the execution of the new


                                              - 11 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 12 of 32




Merger Agreement, the Board authorized the filing the S-4/A that did not correct and of the

violations present in the S-4. On March 19, 2020, the Board authorized the filing of a Form 424B3

Joint Proxy Statement/Prospectus that still did not correct the materially incomplete and

misleading nature of the S-4.

       The Materially Misleading Sales Process

       29.      During the negotiation of the of the Original Merger Agreement, Velan Capital L.P.

(“Velan”) was involved in a proxy fight that would lead to the removal of the majority of the

Company’s original board of directors and replacement with Velan nominated directors. On

November 19, 2019, after the Velan directors were elected to the Board, the Board began

interviewing potential financial advisors seeking to replace Jefferies LLC (“Jefferies”). S-4/A 118.

The S-4/A fails to explain why the Board replaced Jefferies even though Jefferies already issued a

fairness opinion and was paid for its work.

       30.      When Jefferies was advising the original board of directors on the Original Merger

Agreement, Jefferies performed a small market check where it contacted five potential strategic

acquirors. Id. at 99. From the Background of the Merger, it does not appear that BofA conducted

its own market check or contact any potential non-strategic acquirors. The S-4/A fails to explain

why BofA did not conduct its own market check, or even inquire into the market check performed

by Jefferies.

       31.      The Company has already paid Jefferies $2.25 million for its services, and

according to the S-4, will pay Jefferies $6.95 million upon the completion of the merger. S-4 137.

The S-4/A is silent as to whether Jefferies will be paid the remaining $6.95 million.

       32.      Compared to the Original Merger Agreement, the Merger Agreement increased the

consideration shareholders will receive by 0.0598 more Lantheus shares per Progenics shares they




                                               - 12 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 13 of 32




own and the CVR. However, the Merger Agreement failed to establish a cap or collar to the share

exchange ratio. Particularly, the lack of a collar is the most detrimental aspect to Progenics

shareholders. On February 20, 2020, when the Merger Agreement was executed, Lantheus stock

was trading at $16.57 per share. As of April 3, 2020, Lantheus stock is trading at $10.34 per share

with a low of $9.11 per share on March 18, 2020. The S-4/A fails to disclose why the Board

believed a meager increase in the exchange ratio, combined with a CVR that might never be paid

out, was a sufficient increase in the Merger Consideration without even considering applying a

collar to the exchange ratio.

       The Materiality of Financial Projections

       33.     A company’s financial forecasts are material information a board relies on to

determine whether to approve a merger transaction and recommend that shareholders vote to

approve the transaction. Here, the S-4/A discloses “Progenics management prepared and provided

certain projections regarding Progenics’ future operations for fiscal years 2020 through 2033, on

a stand-alone basis, assuming Progenics would continue as an independent company, without

giving effect to the completion of the merger, to the Progenics Board in connection with its

evaluation of the merger, and to BofA, its financial advisor, in connection with its financial

analyses[.]” S-4/A 157.

       34.     Additionally, “Progenics management prepared and provided certain projections

regarding Lantheus Holdings future operations for fiscal years 2020 through 2024 (other than with

respect to 2019, which were provided to Progenics management by Lantheus Holdings

management and reviewed and adopted by Progenics management without adjustment), on a

stand-alone basis, assuming Lantheus Holdings would continue as an independent company,

without giving effect to the completion of the merger, to the Progenics Board in connection with




                                              - 13 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 14 of 32




its evaluation of the merger, and to BofA, its financial advisor, in connection with its financial

analyses[.]” Id. at 158.

       35.     When soliciting proxies from shareholders, a company must furnish the

information found in Schedule 14A (codified as 17 C.F.R. § 240.14a-101). Item 14 of Schedule

14A sets forth the information a company must disclose when soliciting proxies regarding mergers

and acquisitions. In regard to financial information, companies are required to disclose “financial

information required by Article 11 of Regulation S-X[,]” which includes Item 10 of Regulation S-

K. See Item 14(7)(b)(11) of 17 C.F.R. § 240.14a-101.

       36.     Under Item 10 of Regulation S-K, companies are encouraged to disclose

“management’s projections of future economic performance that have a reasonable basis and are

presented in an appropriate format.” 17 C.F.R. § 229.10(b). Although the SEC recognizes the

usefulness of disclosing projected financial metrics, the SEC cautions companies to “take care to

assure that the choice of items projected is not susceptible of misleading inferences through

selective projection of only favorable items.” 17 C.F.R. § 229.10(b)(2).

       37.     In order to facilitate investor understanding of the Company’s financial projections,

the SEC provides companies with certain factors “to be considered in formulating and disclosing

such projections[,]” including:

       (i) When management chooses to include its projections in a Commission filing,
       the disclosures accompanying the projections should facilitate investor
       understanding of the basis for and limitations of projections. In this regard investors
       should be cautioned against attributing undue certainty to management’s
       assessment, and the Commission believes that investors would be aided by a
       statement indicating management’s intention regarding the furnishing of updated
       projections. The Commission also believes that investor understanding would be
       enhanced by disclosure of the assumptions which in management’s opinion are
       most significant to the projections or are the key factors upon which the financial
       results of the enterprise depend and encourages disclosure of assumptions in a
       manner that will provide a framework for analysis of the projection.

       (ii) Management also should consider whether disclosure of the accuracy or
       inaccuracy of previous projections would provide investors with important insights



                                               - 14 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 15 of 32



       into the limitations of projections. In this regard, consideration should be given to
       presenting the projections in a format that will facilitate subsequent analysis of the
       reasons for differences between actual and forecast results. An important benefit
       may arise from the systematic analysis of variances between projected and actual
       results on a continuing basis, since such disclosure may highlight for investors the
       most significant risk and profit-sensitive areas in a business operation.

17 C.F.R. § 229.10(b)(3) (emphasis added).

       38.      Here, Progenics’ shareholders would clearly find complete and non-misleading

financial projections material in deciding how to vote, considering that the Board specifically

relied on the financial forecasts “[i]n reaching its decision to approve, and declare advisable, the

merger agreement and to recommend that Progenics stockholders adopt the merger agreement[.]”

S-4/A 136-38.

       39.      As discussed further below, the non-GAAP financial projections used do not

provide Progenics’ shareholders with a materially complete understanding of the assumptions and

key factors considered in developing the financial projections, which assumptions, factors and

other inputs the Board reviewed.

       The Financial Projections Relied on by the Board

       40.      The S-4/A discloses that “Progenics management prepared and provided certain

projections regarding Progenics’ future operations for fiscal years 2020 through 2033, on a stand-

alone basis, assuming Progenics would continue as an independent company, without giving effect

to the completion of the merger, to the Progenics Board in connection with its evaluation of the

merger, and to BofA, its financial advisor, in connection with its financial analyses[.]” Id. at 157.

The Company’s management also prepared financial information for Lantheus on a stand-alone

basis that was provided to the Board and BofA. Id. at 158.

       41.      The S-4/A goes on to disclose, inter alia, forecasted values for projected non-

GAAP (Generally Accepted Accounting Principles) financial metrics for Progenics for 2020




                                               - 15 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 16 of 32




through 2033 for: (1) Total Adjusted Net Revenue, (2) EBIT and (3) Unlevered Free Cash Flow,

but fails to provide (i) the line items used to calculate these non-GAAP metrics or (ii) a

reconciliation of these non-GAAP projections to the most comparable GAAP measures. Id. at

158. Additionally, the S-4/A discloses forecasted values for projected non-GAAP financial metrics

for Lantheus for 2020 through 2024 for (1) EBIT and (2) Unlevered Free Cash Flow, but fails to

provide (i) the line items used to calculate these non-GAAP metrics or (ii) a reconciliation of these

non-GAAP projections to the most comparable GAAP measures. Id. at 159.

       42.     The S-4/A defines Total Adjusted Net Revenue as “Total Unadjusted Net Revenue

[adjusted] based on Progenics management’s good faith assessment as to the probability of success

for Progenics’ pipeline programs.” Id. at 158 n.1. Nevertheless, the S-4/A fails to reconcile

Adjusted Net Revenue to its most comparable GAAP measure or disclose the probabilities used to

calculate Adjusted Net Revenue, rendering the S-4/A materially false and/or misleading. Id.

       43.     The S-4/A defines EBIT as “a non-GAAP financial measure calculated by starting

with Gross Profit and subtracting operating expenses.” Id. at 158 n.3. Nevertheless, the S-4/A fails

to reconcile EBIT to its most comparable GAAP measure or disclose all of the line items used to

calculate EBIT, rendering the S-4/A materially false and/or misleading. Id.

       44.     The S-4/A defines Unlevered Free Cash Flow (“UFCF”) as “a non-GAAP financial

measure which starts with EBIT and subtracts taxes payable (including impact from NOLs),

potential future milestone payments to former stockholders of MIPI, the change in net working

capital, and capital expenditures, and adds depreciation and amortization.” Id. at 158 n.4.

Nevertheless, the S-4/A fails to reconcile UFCF to its most comparable GAAP measure or disclose

all of the line items used to calculate UFCF, rendering the S-4/A materially false and/or

misleading. Id.




                                               - 16 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 17 of 32




       45.     Thus, the S-4/A’s disclosure of these non-GAAP financial forecasts provides an

incomplete and materially misleading understanding of the Company’s future financial prospects

and the inputs and assumptions for which those prospects are based upon. It is clear that those

inputs and assumptions were in fact forecasted and utilized in calculating the non-GAAP measures

disclosed and relied on by the Board to recommend the Proposed Transaction in violation of

Section 14(a) of the Exchange Act.

       46.     The non-GAAP financial projections disclosed on pages 158-59 of the S-4/A

violate Section 14(a) of the Exchange Act because: (i) the use of such forecasted non-GAAP

financial measures alone violates SEC Regulation G as a result of Defendants’ failure to reconcile

those non-GAAP measures to their closest GAAP equivalent or otherwise disclose the specific

financial assumptions and inputs used to calculate the non-GAAP measures; and (ii) they violate

SEC Regulation 14a-9 because they are materially misleading as without any correlation with their

GAAP equivalent financial metrics, shareholders are unable to discern the veracity of the financial

projections.

       47.     As such, this information must be disclosed in order to cure the materially

misleading disclosures regarding both the financial projections developed by the Company as well

as the projections relied upon by the Company’s financial advisors.

       The Financial Projections Violate Regulation G

       48.     The SEC has acknowledged that potential “misleading inferences” are exacerbated

when the disclosed information contains non-GAAP financial measures1 and adopted Regulation




1
        Non-GAAP financial measures are numerical measures of future financial performance
that exclude amounts or are adjusted to effectively exclude amounts that are included in the most
directly comparable GAAP measure. 17 C.F.R. § 244.101(a)(1).



                                              - 17 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 18 of 32




G2 “to ensure that investors and others are not misled by the use of non-GAAP financial

measures.”3

        49.     Defendants must comply with Regulation G. More specifically, the company must

disclose the most directly comparable GAAP financial measure and a reconciliation (by schedule

or other clearly understandable method) of the differences between the non-GAAP financial

measure disclosed or released with the most comparable financial measure or measures calculated

and presented in accordance with GAAP. 17 C.F.R. § 244.100. This is because the SEC believes

“this reconciliation will help investors . . . to better evaluate the non-GAAP financial measures

. . . . [and] more accurately evaluate companies’ securities and, in turn, result in a more accurate

pricing of securities.”4

        50.     Moreover, the SEC has publicly stated that the use of non-GAAP financial

measures can be misleading.5      Former SEC Chairwoman Mary Jo White has stated that the

frequent use by publicly traded companies of unique company-specific non-GAAP financial

measures (as Progenics included in the S-4/A here) implicates the centerpiece of the SEC’s

disclosures regime:

        In too many cases, the non-GAAP information, which is meant to supplement the
        GAAP information, has become the key message to investors, crowding out and
        effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,


2
       Item 10 of Regulations S-K and S-B were amended to reflect the requirements of
Regulation G.
3
       SEC, Final Rule: Conditions for Use of Non-GAAP Financial Measures (Jan. 22, 2003),
available at https://www.sec.gov/rules/final/33-8176.htm (“SEC, Final Rule”).
4
       SEC, Final Rule.
5
       See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial Regulation
(June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
measures-the-secs-evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping Companies
Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at http://www.nytimes.com
/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-into-profits.html?_r=0.



                                               - 18 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 19 of 32




       Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and
       I, along with other members of the staff, have spoken out frequently about our
       concerns to raise the awareness of boards, management and investors. And last
       month, the staff issued guidance addressing a number of troublesome practices
       which can make non-GAAP disclosures misleading: the lack of equal or greater
       prominence for GAAP measures; exclusion of normal, recurring cash operating
       expenses; individually tailored non-GAAP revenues; lack of consistency; cherry-
       picking; and the use of cash per share data. I strongly urge companies to carefully
       consider this guidance and revisit their approach to non-GAAP disclosures. I also
       urge again, as I did last December, that appropriate controls be considered and that
       audit committees carefully oversee their company’s use of non-GAAP measures
       and disclosures.6

       51.    The SEC has required compliance with Regulation G, including reconciliation

requirements in other merger transactions. Compare Youku Tudou Inc., et al., Correspondence to

SEC 5 (Jan. 11, 2016) (Issuer arguing that Rule 100(d) of Regulation G does not apply to non-

GAAP financials relating to a business combination),7 with Youku Tudou Inc., et al., SEC Staff

Comment Letter 1 (Jan. 20, 2016) (“[The SEC] note[s] that your disclosure of projected financial

information is not in response to the requirements of, or pursuant to, Item 1015 of Regulation M-

A and is thus not excepted from Rule 100 of Regulation G.”);8 see Harbin Electric, Inc.,

Correspondence to SEC 29 (Aug. 12, 2011) (“Pursuant to the requirements of Regulation G, we

have added a reconciliation of actual and projected EBIT to GAAP net income . . . .”).9


6
       Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), available at https://www.sec.gov/news/speech/chair-
white-icgn-speech.html (emphasis added) (footnotes omitted).
7
       Available at https://www.sec.gov/Archives/edgar/data/1442596/000110465916089133/
filename1.htm.
8
       Available at https://www.sec.gov/Archives/edgar/data/1442596/000000000016062042/
filename1.pdf.
9
       Available at https://www.sec.gov/Archives/edgar/data/1266719/000114420411046281/
filename1.htm. See also Actel Corporation, SEC Staff Comment Letter 2 (Oct. 13, 2010)
(“Opinion of Actel’s Financial Advisor, page 24 . . . This section includes non-GAAP financial
measures. Please revise to provide the disclosure required by Rule 100 of Regulation G.”),
available at https://www.sec.gov/Archives/edgar/data/907687/000000000010060087/filename
1.pdf. See also The Spectranetics Corp., SEC Staff Comment Letter 1 (July 18, 2017) (“Item 4.



                                              - 19 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 20 of 32




       52.     Compliance with Regulation G is mandatory under Section 14(a), and non-

compliance constitutes a violation of Section 14(a). Thus, in order to bring the S-4/A into

compliance with Regulation G, Defendants must provide a reconciliation of the non-GAAP

financial measures to their respective most comparable GAAP financial measures.

       The Financial Projections are Materially Misleading and Violate SEC Rule 14a-9

       53.     In addition to the S-4/A’s violation of Regulation G, the lack of reconciliation or,

at the very least, the line items utilized in calculating the non-GAAP measures render the financial

forecasts disclosed materially misleading as shareholders are unable to understand the differences

between the non-GAAP financial measures and their respective most comparable GAAP financial

measures. Nor can shareholders compare the Company’s financial prospects with similarly

situated companies.

       54.     Such projections are necessary to make the non-GAAP projections included in the

S-4/A not misleading for the reasons discussed above. Indeed, Defendants acknowledge that

“[n]on-GAAP financial measures should not be considered a substitute for, or superior to, financial

measures determined or calculated in accordance with GAAP. Additionally, non-GAAP financial

measures as presented by Progenics may not be comparable to similarly titled measures reported

by other companies.” S-4/A 158.



The Solicitation or Recommendation Certain Spectranetics Forecasts, page 39 . . . [P]rovide the
reconciliation required under Rule 100(a) of Regulation G”), available at
https://www.sec.gov/Archives/edgar/data/789132/000000000017025180/filename1.pdf.                The
SEC Office of Mergers and Acquisitions applied Regulation G in these transactions, which reflect
the SEC’s official position. Any claim that the SEC has officially sanctioned the use of non-GAAP
financial forecasts for business combinations when the Board itself created and relied on such non-
GAAP forecasts to recommend a transaction such as the Proposed Transaction is incorrect. The
SEC’s website provides certain unofficial guidance for certain matters, called Compliance and
Disclosure Interpretations (“C&DI’s”) which through the use of Q&As reflect the views of
particular SEC staff and on which certain issuers have in the past claimed an exemption from
Regulation G. The SEC itself expressly disclaims C&DI’s as they are not regulations that have
been reviewed by the SEC, and the SEC expressly states that they are not binding and should not
be relied on. See www.sec.gov/divisions/corpfin/cfguidance.shtml (last visited Oct. 28, 2019).


                                               - 20 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 21 of 32




       55.     As such, financial projections are plainly material, and shareholders would clearly

want a complete and non-misleading understanding of those projections.

       56.     In order to cure the materially misleading nature of the projections under SEC Rule

14a-9 as a result of the omitted information on page 158-59, Defendants must provide a

reconciliation table of the non-GAAP financial measures to the most comparable GAAP measures.

       The Materially Misleading Financial Analyses

       57.     The summary of the valuation methodologies utilized by BofA, including the

utilization of certain of the non-GAAP financial projections described above by BofA, in

connection with its valuation analyses (id. at 149-50) is misleading in violation of Regulation 14a-

9. The opacity concerning the Company’s internal projections renders the valuation analyses

described below materially incomplete and misleading, particularly as companies formulate non-

GAAP metrics differently. Once an S-4/A discloses internal projections relied upon by the Board,

those projections must be complete and accurate.

       58.     With respect to BofA’s Discounted Cash Flow Analysis, the S-4/A states that BofA

valued both Progenics and Lantheus. Id. at 152, 154. With respect to valuing Progenics, BofA

calculated the estimated present value of the standalone unlevered, after-tax free cash flows that

Progenics was forecasted to generate during the calendar years ending December 31, 2020 through

December 31, 2033 based on the Progenics financial projections. Id. at 152. To calculate the

terminal value, BofA applied a perpetuity growth rate range of (10%) to 0% to Progenics’

unlevered free cash flow for the calendar year ending December 31, 2033. Id. To calculate the

present values, BofA applied a discount rate range of 10.50% to 14.0%. Id. BofA calculated the

estimated present value of the net operating losses that Progenics management estimated would be

utilized during calendar years 2019 through 2033 by using a discount rate range of 10.50% to

14.0%. Id.


                                               - 21 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 22 of 32




        59.     With respect to valuing Lantheus, BofA calculated the estimated present value of

the standalone unlevered, after-tax free cash flows that Lantheus was forecasted to generate during

the calendar years ending December 31, 2020 through December 31, 2024 based on Progenics

management’s Lantheus financial projections. Id. at 154. To calculate the terminal value, BofA

applied a perpetuity growth rate range of 1.25% to 2.25% to Lantheus’ unlevered free cash flow

for the calendar year ending December 31, 2024. Id. To calculate the present values, BofA applied

a discount rate range of 7.75% to 10.0%. Id. BofA calculated the estimated present value of the

net operating losses that Progenics management forecasted would be utilized during calendar years

2019 through 2024 by using a discount rate range of 5.0% to 7.0%. Id.

        60.     With respect to BofA’s Progenics discounted cash flow analysis (the “DCF”), the

S-4/A does not disclose the calculated range of terminal values, the inputs and assumptions that

went into the selection of the perpetuity growth rate range, whether or not BofA used the cost of

equity or the weighted average cost of capital in its analysis, any of the inputs that went into

calculating the Company’s discount rate range, the value of the net operating losses, whether any

enterprise adjustments were made nor the fully diluted shares of Progenics common stock

outstanding.

        61.     With respect to BofA’s Lantheus DCF, the S-4/A does not disclose the calculated

range of terminal values, the inputs and assumptions that went into the selection of the perpetuity

growth rate range, whether or not BofA used the cost of equity or the weighted average cost of

capital in its analysis, any of the inputs that went into calculating the Lantheus’ discount rate range,

the value of the forecasted net operating losses, whether any enterprise adjustments were made nor

the fully diluted shares of Lantheus common stock outstanding.




                                                 - 22 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 23 of 32




       62.     Since information was omitted, shareholders are unable to discern the veracity of

BofA’s discounted cash flow analyses. Without further disclosure, shareholders are unable to

compare BofA’s calculations with the Company’s financial projections. The absence of any single

piece of the above information renders BofA’s discounted cash flow analyses incomplete and

misleading. Thus, the Company’s shareholders are being materially misled regarding the value of

the Company.

       63.     As a highly-respected professor explained in one of the most thorough law review

articles regarding the fundamental flaws with the valuation analyses bankers perform in support

of fairness opinions, in a discounted cash flow analysis a banker takes management’s projections

and then makes several key choices “each of which can significantly affect the final valuation.”

Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices

include “the appropriate discount rate, and the terminal value . . . .” Id. (footnote omitted). As

Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value . . . The substantial discretion and
       lack of guidelines and standards also makes the process vulnerable to manipulation
       to arrive at the “right” answer for fairness. This raises a further dilemma in light of
       the conflicted nature of the investment banks who often provide these opinions[.]

Id. at 1577-78 (footnotes omitted).

       64.     This information is especially material because both Progenics and Lantheus are

currently trading far below BofA’s implied per share equity value, and in order for shareholders

to determine if the market downturn reflects fundamental shifts to both companies’ business, the

material omitted information must be disclosed.

       65.     In sum, the S-4/A independently violates both: (i) Regulation G, which requires a

presentation and reconciliation of any non-GAAP financial to its most directly comparable GAAP

equivalent; and (ii) Rule 14a-9, since the material omitted information renders certain statements,


                                               - 23 -
           Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 24 of 32




discussed above, materially incomplete and misleading. As the S-4/A independently contravenes

the SEC rules and regulations, Defendants violated Section 14(a) and Section 20(a) of the

Exchange Act by filing the S-4/A to garner votes in support of the Proposed Transaction from

Progenics shareholders.

          66.    Absent disclosure of the foregoing material information prior to the special

shareholder meeting to vote on the Proposed Transaction, Plaintiff and the other members of the

Class will not be able to make a fully-informed decision regarding whether to vote in favor of the

Proposed Transaction, and they are thus threatened with irreparable harm, warranting the

injunctive relief sought herein.

          67.    Further, failure to remedy the deficient S-4/A and consummate the Proposed

Transaction will directly and proximately cause damages and actual economic loss to shareholders

(i.e. the difference between the value to be received as a result of the Proposed Transaction and

the true value of their shares prior to the merger), in an amount to be determined at trial, to Plaintiff

and the Class.

                                              COUNT I

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                      17 C.F.R. § 244.100 Promulgated Thereunder)

          68.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          69.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any [S-4/A] or consent or




                                                 - 24 -
           Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 25 of 32




authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          70.   As set forth above, the S-4/A omits information required by SEC Regulation G, 17

C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G, among other

things, requires an issuer that chooses to disclose a non-GAAP measure to provide a presentation

of the “most directly comparable” GAAP measure and a reconciliation “by schedule or other

clearly understandable method” of the non-GAAP measure to the “most comparable” GAAP

measure. 17 C.F.R. § 244.100(a).

          71.   The failure to reconcile the non-GAAP financial measures included in the S-4/A

violates Regulation G and constitutes a violation of Section 14(a).

          72.   As a direct and proximate result of the dissemination of the false and/or misleading

S-4/A Defendants used to recommend that shareholders approve the Proposed Transaction,

Plaintiff and the Class will suffer damages and actual economic losses (i.e. the difference between

the value they will receive as a result of the Proposed Transaction and the true value of their shares

prior to the merger) in an amount to be determined at trial and are entitled to such equitable relief

as the Court deems appropriate, including rescissory damages.

                                             COUNT II

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                          Rule 14a-9 Promulgated Thereunder)

          73.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          74.   SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration

statements that contain “any statement which, at the time and in the light of the circumstances

under which it is made, is false or misleading with respect to any material fact, or which omits to




                                                - 25 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 26 of 32




state any material fact necessary in order to make the statements therein not false or misleading[.]”

17 C.F.R. § 240.14a-9(a).

       75.     Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]

public a non-GAAP financial measure that, taken together with the information accompanying that

measure . . . contains an untrue statement of a material fact or omits to state a material fact

necessary in order to make the presentation of the non-GAAP financial measure . . . not

misleading.” 17 C.F.R. § 244.100(b) (emphasis added).

       76.     Defendants have issued the S-4/A with the intention of soliciting shareholder

support for the Proposed Transaction. Each of the Defendants reviewed and authorized the

dissemination of the S-4/A, which fails to provide critical information regarding, amongst other

things, the financial projections for the Company.

       77.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as directors and/or officers, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the S-4/A but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       78.     The Individual Defendants knew or were negligent in not knowing that the S-4/A

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.




                                                - 26 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 27 of 32




       79.     The Individual Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the S-4/A, rendering the sections of the S-4/A

identified above to be materially incomplete and misleading.

       80.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the S-4/A. The preparation of a registration statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the S-4/A or

failing to notice the material omissions in the S-4/A upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation of

the Company’s financial projections.

       81.     Progenics is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the S-4/A.

       82.     The misrepresentations and omissions in the S-4/A are material to Plaintiff and the

Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction.

       83.     As a direct and proximate result of the dissemination of the false and/or misleading

S-4/A Defendants used to recommend that shareholders approve the Proposed Transaction,

Plaintiff and the Class will suffer damages and actual economic losses (i.e. the difference between

the value they will receive as a result of the Proposed Transaction and the true value of their shares

prior to the merger) in an amount to be determined at trial and are entitled to such equitable relief

as the Court deems appropriate, including rescissory damages.




                                                - 27 -
           Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 28 of 32




                                            COUNT III

                       (Against the Individual Defendants for Violations
                             of Section 20(a) of the Exchange Act)

          84.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          85.   The Individual Defendants acted as controlling persons of Progenics within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors and/or officers of Progenics, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the S-4/A filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          86.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the S-4/A and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          87.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein and exercised the same. The S-4/A at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing the S-4/A.

          88.   In addition, as the S-4/A sets forth at length, and as described herein, the Individual



                                                - 28 -
         Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 29 of 32




Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

S-4/A purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       89.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       90.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class Representative and his counsel as Class Counsel;

       B.      Enjoining Defendants and all persons acting in concert with them from proceeding

with the shareholder vote on the Proposed Transaction or consummating the Proposed Transaction,

unless and until the Company discloses the material information discussed above which has been

omitted from the S-4/A;

       C.      Directing Defendants to account to Plaintiff and the Class for all damages sustained

as a result of their wrongdoing and to award damages arising from proceeding with the Proposed

Transaction;

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable




                                                - 29 -
        Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 30 of 32




attorneys’ and expert fees and expenses; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: April 6, 2020

                                                   Respectfully submitted,


                                                   FARUQI & FARUQI, LLP

                                                   By: /s/ James M. Wilson, Jr.
                                                   Nadeem Faruqi
                                                   James M. Wilson, Jr.
                                                   685 Third Avenue, 26th Floor
                                                   New York, NY 10017
                                                   Tel.: (212) 983-9330
                                                   Fax: (212) 983-9331
                                                   Email: nfaruqi@faruqilaw.com
                                                           jwilson@faruqilaw.com

                                                   Counsel for Plaintiff




                                                - 30 -
Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 31 of 32
Case 1:20-cv-02847-VSB Document 1 Filed 04/06/20 Page 32 of 32
